Citation Nr: 1614320	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-31 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin condition of the left foot, claimed as chronic dryness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to July 2001 and from August 2003 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board recognizes the Veteran's June 2014 request for a hearing in relation to his skin disorder claim.  In light of the award of service connection in the decision below, the Board is foregoing a remand for purposes of this hearing.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System (VBMS).  The Board recognizes the presence of additional appeals in the VBMS file, which are in the initial stages and not yet perfected or certified to the Board.  Moreover, the Agency of Original Jurisdiction (AOJ) for these appeals is the Pittsburgh Pennsylvania Foreign Cases Office, rather than the Baltimore RO as with the claim decided below.  Thus, the Board is not exercising jurisdiction over these issues at this time.


FINDING OF FACT

The Veteran's current skin disorder of the left foot originated during his second period of active service.


CONCLUSION OF LAW

A skin condition of the left foot was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Veteran claims that his current skin disorder of the left foot materialized during the initial stages of his second period of active service.  At the time of his September 2009 claim, he reported being on a 20 kilometer march, after which his left foot began to experience water filled bumps around the toes.  His left foot then began experiencing a deep itching and the Veteran reported that this continued ever since.

Service treatment records dated in December 2003 show treatment for skin dryness.  The clinician noted cracked, dry skin on the bottom of the left foot and assessed the Veteran as having left foot onychomycosis.

In May 2007, during a periodic examination in the Reserves, the Veteran reported his left foot to be always dry and itchy.  This indeed suggests these symptoms were ongoing, rather than new.

In May 2010, the Veteran's mother submitted a statement in support of his claim.  She personally recalled him having no foot trouble prior to service and having a left foot that looked terrible, such that she recommended he seek treatment.

The Veteran was again treated for his feet in June 2010.  In July 2010, the Veteran again reported that he had no issues with his foot prior to his military service.  The Veteran did report experiencing symptoms during his first period of service, but in July 2010, he confirmed that he self-treated these symptoms rather than going to sick call.

In September 2014, a private physician submitted a statement and opinion in support of the Veteran's claim, which was based upon a review of the record.  This physician observed the lack of treatment in the Veteran's first period of service related to the left foot, but noted the treatment initially noted during the second period of active duty, as well as the outpatient care received in the period since the Veteran's August 2006 separation from active service.  The physician cited several pieces of medical literature related to skin disorders and concluded, based upon both in-service and post-service medical treatment records, that it is more likely than not that the Veteran's left foot skin disorder started in service and has continued since.  In essence, this physician found it more likely than not that the current left foot skin disorder initially manifested during the Veteran's active service.

Most recently, in January 2016, the Veteran submitted a copy of more recent, 2015, VA treatment records showing ongoing left foot skin symptoms, such as big toe nail discoloration, hyperpigmentation with peeling around the edge of the foot, and split skin around midfoot.

The Board has considered the medical and lay evidence of record.  Competent and credible lay statements of personal observations by both the Veteran and his mother establish that the Veteran had no symptoms of a left foot skin disorder prior to service, but that such symptoms manifested in service and after.  The record includes private nexus evidence in support of the Veteran's claim, which was based upon a review of the record and relevant medical literature.  There is no contrary medical opinion of record.  The greater weight of the evidence reflects that the Veteran has a current skin disorder of the left foot, which is etiologically related to the symptoms initially experienced during active service, including dry, cracking, itching skin on his foot.  Therefore, entitlement to service connection for a skin condition of the left foot, claimed as chronic dryness, is warranted. 


ORDER

Service connection for a skin condition of the left foot, claimed as chronic dryness, is granted.


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


